Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103


Claims 1 and 3-10 are rejected under 35 USC 103(a) as being unpatentable over Chambers et al. US 2014/0120668 in view of Anderson et al. US 8946801.  

As to claim 1, Chambers teaches a semiconductor device (see fig.1L), comprising: a base substrate 1002 including a first device region (device region of 1004 not including 1032), a second device region (device region 1006 not including 1034), and a transition region (1032/1034) separating the first region from the second region; a first work function layer 1014 formed on the base substrate 1002 in the second region; and a second work function layer 1012/1044 formed on the base substrate 1002 in the first region and the transition region, and on the first work function layer in the second region (N.B., applicant does not recite that the work function layer is formed “directly” on the base sub in the 1st/transition region and “directly” on the 1st work function layer in the 2nd region or that the work function layer is a continuous layer; as such, the recited “work function layer” may comprise a plurality of discrete layers formed on, i.e. “over and supported by” the underlying layers).       Chambers further teaches a high-k dielectric layer 1008/1010 formed in the first region between the base substrate 1002 and the second work function layer 1012 and in the second region between the base substrate 1002 and the first work function layer 1014, without being on the transition region 1032/1034 wherein said high-k dielectric layer 1008/1010 has an opening (corresponding to the width over the transition region 1032/1034 in which said high-k is absent) filled up with the second work function layer (1054 is considered part of the work function layer insofar as it is also an aluminum or tungsten metal, 1012/1014 are Al/W metals) in the transition region. 
Chambers doesn’t expressly teach the second work function layer is integrally formed as a single body.
However, Anderson teaches (see fig.21 and claim 1 of Anderson) the concept of a work function layer integrally formed as a single body. 
It would be obvious to modify Chambers by forming a work function layer integrally as single body as taught by fig.21 of Anderson for the benefit of reducing workflow and process costs by streamlining the formation of the work function layer as a single body. 

As to claim 3, Chambers and Anderson teaches the semiconductor device according to claim 1. Chambers and Anderson doesn’t expressly teach wherein: a width of the transition region is in a range of approximately 36 nm to 86 nm. However, please N.B., the dimensions of an unspecified structure without a specific function in the device may comprise any number of structures such as the structures 1032/1034. These components may be optimized in their dimensions so as to modulate the device as desired. It would be obvious to modify Chambers and Anderson by forming the “transition region” to be the recited dimension in order to modulate the device performance as desired. 
As to claim 4, Chambers and Anderson teaches the semiconductor device according to claim 1, wherein: a plurality of first devices (Chambers [0015-0017] refer to NMOS and PMOS transitors in the plural, indicating a plurality of devices) are formed in the first region 1004; and a plurality of second devices ([0015-0017] Chambers refer to NMOS and PMOS transitors in the plural, indicating a plurality of devices) are formed in the second region 1006.  Alternatively, assuming for the sake of argument that Chambers fails to teach a plurality of devices, please N.B., a plurality of devices is routine in the art, e.g. forming an array of transistors to optimize efficiency and performance. It would be obvious to modify Chambers by forming a plurality of devices as noted because such a feature is routine in the art, i.e. forming an array, for the benefit of optimizing design efficiency and reducing manufacturing cost.     As to claim 5, Chambers and Anderson teaches the semiconductor device according to claim 4, wherein: a type of the plurality of first devices ([0018-0019] Chambers nmos) formed in the first region is different from a type of the plurality of second devices ([0028-0029] Chambers pmos) formed in the second region (nmos and pmos).
As to claim 6, Chambers and Anderson teaches the semiconductor device according to claim 5, wherein: the plurality of first devices are N-type metal-oxide-semiconductor (NMOS) devices; and the plurality of second devices are P-type metal-oxide-semiconductor (PMOS) devices (see claim 5 rejection above).
As to claim 7, Chambers and Anderson teaches the semiconductor device according to claim 6, wherein: the first work function layer is made of at least one of TiN, TaN, and TiSiN (see [0018] Chambers).

As to claim 8, Chambers and Anderson teaches the semiconductor device according to claim 1 wherein: a thickness of the first work function layer is in a range of approximately 25 .ANG. and 50 .ANG. (Chambers [0018] and claim 31 teaches 10-100 angstrom thickness, which includes the recited range).     As to claim 9, Chambers and Anderson teaches the semiconductor device according to claim 6, wherein: the second work function layer is made of at least one of TiAl, Al, TiC, and TiCAl (for the purpose of claim 9, the recited work function layer also comprises the etch stop layer made of TiC esp. c.f. [0036] Chambers).
As to claim 10, Chambers and Anderson teaches the semiconductor device according to claim 1 wherein: a thickness of the second work function layer is in a range of approximately 30 .ANG. and 60 .ANG. ([0018] Chambers and claim 31 teaches 10-100 angstrom thickness, which includes the recited range).  	
Claim 11 is rejected under 35 USC 103(a) as being unpatentable over Chambers and Anderson, of record, and further in view of Cheng et al. US 2015/0357470.

As to claim 11, Chambers and Anderson teaches the semiconductor device according to claim 1, wherein (see fig.1G Chambers): the base substrate 1002 includes a substrate.
 Chambers and Anderson doesn’t expressly teach a plurality of discrete fin structures formed on the substrate.
 However, fin structures are routine in the transistor art as it pertains to transistors utilizing work function layers, e.g. c.f. Cheng et al. US 2015/0357470 esp. c.f. [0061] and see figs.1-2. 
It would be obvious to modify Chambers and Anderson by forming fin structures as taught by Chen in order to adapt the device to FinFETs.  

Response to Remarks

Applicant’s remarks filed 6/14/22 are respectfully considered moot in view of new grounds of rejection necessitated by amendment. In particular, please N.B., Anderson teaches (see fig.21 and claim 1 of Anderson) the concept of a work function layer integrally formed as a single body. It would be obvious to modify Chambers by forming a work function layer integrally as single body as taught by fig.21 of Anderson for the benefit of reducing workflow and process costs by streamlining the formation of the work function layer as a single body. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646